Citation Nr: 1440641	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a service-connected post-operative right knee meniscectomy, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, the Board remanded the claim for further development.  All requested development has been completed and the claim is once again before the Board.  


FINDINGS OF FACT

1.  In June 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal on the issue of entitlement to a TDIU is requested.

2.  The Veteran's right knee disability is manifested by complaints of constant pain, limitation of flexion, with evidence of degenerative joint disease but no objective evidence of lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a rating in excess of 30 percent for a post-operative right knee meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdraw of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a June 2014 letter, advised that he wished to withdraw his appeal for a TDIU.  Accordingly, he has withdrawn the appeal as to this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue and it is dismissed.

II.  VA's Duty to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's 'duty to notify' and 'duty to assist' obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2006 and April 2007.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The evidence of record includes the Veteran's service treatment records, post-service VA and private medical records, records from the Social Security Administration, and VA examination reports.  

As noted above, this case was previously before the Board in January 2012.  In the January 2012 remand, the Board instructed that the Veteran's VA treatment records be obtained, medical records relied upon by the Social Security Administration (SSA) be obtained, and that the Veteran undergo a VA examination.  Additionally, the Veteran was to be asked to complete releases to allow the VA to request private treatment records.  The Veteran was asked to complete such releases in April 2012.  In June 2012, the Veteran submitted private treatment records from August 2005 to June 2012.  The Veteran's VA treatment records were obtained, and he underwent a VA examination in January 2013.  The medical records relied upon by the SSA were obtained in July 2012.  The directives of the January 2012 remand have thus been accomplished.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal. 

III.  Right Knee Disability

The Veteran contends that his right knee disability is worse than contemplated by his currently assigned disability evaluation and that a higher rating is therefore warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).
Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, service connection for residuals of right knee meniscectomy was established in a 1982 rating decision, with a 10 percent evaluation assigned under Diagnostic Code 5257.  At that time, no instability was shown, but slight narrowing of the joint space was found.  A rating decision in February 2000 increased the evaluation to 30 percent.  The current claim stems from a request for a rating following right knee surgery.  The Board notes that the August 2006 rating decision awarded a temporary total rating under 38 C.F.R. § 4.30, beginning from August 24, 2005.  The rating noted the period of convalescence was to be for a period of 4 weeks, but erroneously listed the ending date as October 1, 2006, rather than October 1, 2005.  Thus, the Veteran was erroneously paid a convalescence rating for a period of more than a year, with a return to the 30 percent rating from October 1, 2006. 

Under Diagnostic Code 5257, a 10 percent rating is warranted subluxation or lateral instability which is slight; a 20 percent rating is warranted for moderate subluxation or lateral instability; and a 30 percent rating is warranted for severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  The 30 percent evaluation is the maximum rating assignable under this Code.  

Pursuant to Diagnostic Code 5260, limitation of leg flexion to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 15 degrees warrants a 30 percent rating.  Pursuant to Diagnostic Code 5261, limitation of leg extension to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants 50 percent rating.  

Normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.    

Upon review of the record, the Board finds that a rating in excess of 30 percent is not warranted during the course of the appeal.

Initially, the Board notes that a 30 percent rating is the maximum evaluation assignable under Diagnostic Code 5257, therefore a higher evaluation is not warranted under that Diagnostic Code. 

Turning to the question of whether a higher rating can be assigned based on limitation of motion, the Board notes that during the course of the claim, the Veteran's extension has not been limited, and his flexion has been limited to, at worst, 75 degrees.  In this regard, the January 2013 DBQ shows flexion limited to 80 degrees, and at the April 2007 VA examination it was limited to 75 degrees.  Both examinations revealed full extension.  Private treatment records document degenerative arthritis, but reveal flexion limited to 110 degrees at worst, as noted in June 2012. 

In this case, the Veteran showed no functional limitation on repetitive motion due to pain during the January 2013 VA DBQ and April 2007 VA examination, or in treatment records.  The January 2013 examiner reported no fatigue, weakness, incoordination, or lack of endurance.  Lay statements show subjective complaints of pain rated 8/10, and the January 2013 examination showed tenderness on palpation.  The physical examination reported additional functional impairment following repetitive use of the right knee, including less movement than normal and pain on movement.  Treatment records reveal that the Veteran has received three cortisone injections for pain.  The Veteran has denied having flare ups.  The examiner noted that the Veteran walked with limping gait.  

During the April 2007 VA examination, the Veteran described pain as moderate    in intensity, stiffness, aching, throbbing, soreness, and severe fleeting pain with sudden movements.  The Veteran reported using a cane at all times and he wore a knee brace.  The Veteran's passive and active flexion was 75 degrees, with pain beginning at 30 degrees.  Extension was full at 0 degrees.  The VA examination in April 2007 noted that the Veteran walks with an antalgic gait and there was no evidence of abnormal weight bearing.  The examiner diagnosed status post medial meniscectomy.  The Veteran reported being able to stand for 15 to 30 minutes, and is unable to walk more than a few yards before experiencing pain.  

Upon consideration of the record to include the Veteran's lay assertions, the Board finds that the 30 percent rating presently assigned adequately contemplates the Veteran's overall functional impairment resulting from his right knee disability.  In this regard, neither the 2007 VA examination nor the 2013 DBQ found objective evidence of instability in the right knee, nor has subluxation been shown.  Private treatment records dating from October 2006 to June 2012 noted, at worst, flexion limited to 110 degrees.  The records reveal no objective findings of instability, and reports from June 2008 and June 2012 specifically indicated there was no ligament laxity.  MRI testing in June 2006 noted intact cruciate ligaments and normal lateral ligaments.  The lateral meniscus was normal and the medial meniscus revealed findings consistent with partial medial meniscectomy.  Thus, the Veteran's objective findings do not support a compensable evaluation under Diagnostic Code 5257.

Further, at no time during the period on appeal does the evidence reflect that the Veteran's flexion or extension supported a compensable evaluation under Diagnostic Codes 5260 or 5261.  In this regard, his flexion has been limited to 75 degrees at worst.  While the Veteran does have pain beginning at 30 degrees, he is able to flex beyond that degree.  The Veteran's extension has not been limited.  

In short, the objective findings during the course of the appeal fall within the criteria for a 10 percent rating based on a diagnosis of degenerative joint disease and a finding of noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (arthritis will be rated based on limitation of motion under the appropriate codes, with a 10 percent rating assigned where the limitation of motion is noncompensable).   

However, the Board notes that the Veteran experiences significant pain, walks with a cane, wears a brace, and reports significant functional impairment concerning his knee.  As the objective findings do not support more than a 10 percent evaluation based on limitation of motion, and do not support a compensable evaluation under Diagnostic Code 5257 for instability or subluxation, the Board finds the 30 percent rating presently assigned adequately compensates the Veteran for the objective symptoms, the subjective complaints, and the functional impairment resulting from his right knee meniscectomy.  

The Board acknowledges that separate ratings can be assigned for arthritis and instability, and for limitation of flexion and extension.  However, at no time during the period of the appeal has the Veteran been objectively shown to suffer from any level of instability, nor has he shown limitation of extension.  Accordingly, separate ratings are not warranted. 

The Board also notes the Veteran has residual surgical scarring from his right knee surgery.  The 2013 examination revealed that the scars are superficial and non-tender.  The first scar measured 0.8 cm in length by 0.1 cm in width, the second scar measured 0.6 cm in length by 0.4 cm in width, and the third scar measured 6 cm in length by 0.3 cm in width.  As the scars do not exceed an area of six square inches, and are not painful or unstable, a separate rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2006).  

In summary, the Board finds that the 30 percent rating presently assigned for the Veteran's right knee disability adequately addresses his subjective complaints, the objective findings in the medical evidence, and the functional impairment he reportedly experiences from his post-operative meniscectomy.  Accordingly, an increased rating is denied. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  As the Veteran's objective findings on examination revealed no instability and limitation of motion supporting only a 10 percent rating, the Board concludes that the 30 percent evaluation presently assigned adequately contemplates all of the symptomatology associated with his right knee disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  As noted above, the Veteran withdrew his pending appeal for a TDIU.  To the extent such a claim has been deemed to have been raised since his withdrawal as due to his right knee disability, the Board notes that the evidence does not reflect and the Veteran does not contend that he is unemployable due to his right knee disability.  Indeed, the Veteran concedes he stopped working due to a nonservice-connected neck disability.  Accordingly, no further action pursuant to Rice is warranted. 


ORDER

The appeal for entitlement to a total disability rating based on individual unemployability is dismissed.

Entitlement to an evaluation in excess of 30 percent for post-operative right knee meniscectomy is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


